Leave to appeal is treated as a motion for reconsideration of this Court’s order of October 16, 1974 *959(392 Mich 795) and, so considered, hereby is denied.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief, Appellate Division! for the people. State Appellate Defender for defendant-appellant.
Case below, Court of Appeals No. 11046, memorandum opinion of June 5, 1972.
Williams and Fitzgerald, JJ., not participating.
Kavanagh, C. J., and Levin, J., would grant the motion for reconsideration and on reconsideration would grant leave to appeal.